DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of Parent Application No. 102016000124793, filed in Italy on 12 December 2016 has been received.

Claim Objections
Claim 15 calls for “… said plurality of open channels being provided so as to be radially external to said port for the drainage of said air.” This phrase is awkward and should be condensed for brevity. 
Claim 16 calls for “… and are arranged so as to be radially external with respect to said port …” This phrase is awkward and should be condensed for brevity.
Claim 17 recites “… can be obtained by means of processes for the extrusion of materials such as plastic.” This phrase is awkward and should be revised. Examiner suggests to rephrase this feature in terms of a catheter or drain tube “made by extrusion.”
Claim 18 calls for “… which is opposite with respect to said first portion …” This phrase is awkward and should be condensed for brevity. 



35 U.S.C. 112(f) - Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
In claim 11, the limitations “by means of a connector adapted to make said air and/or said drained liquids flow out via said drainage catheter to a collection chamber” and “by means of said connector” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means” coupled with functional language “to make said air and/or said drained liquids flow out via said drainage catheter” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 11 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. The specification describes a connector 30 which corresponds to the claimed connector (¶ [0050], [0052]). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

In claim 17, the limitation “by means of processes for the extrusion of materials such as plastic” uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because the claim later describes extrusion, which is a known act for producing a catheter or drain tube.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 12, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala; Vasu (US 20100056988 A1) in view of Garon; Andre et al. (US 20130345679 A1) in view of Kennedy; Kenneth C. II (US 20070088326 A1).
Regarding claim 11, Nishtala discloses a thoracic drainage system (¶ [0002], [0006], 0025] An exemplary embodiment of a drain 100 for use in medical applications … the chest cavity of a human), comprising: 
a drainage catheter adapted to be inserted in the pleural space of a patient in order to drain air and/or liquids that are present in said pleural space (¶ [0025], The drain 100 may comprise an elongated conduit 102 … The conduit may have a proximal end 104, a distal end 106); and 
a drain tube connected to said drainage catheter adapted to make said air and/or said drained liquids flow out via said drainage catheter (annotated Fig. 3 shows a drain catheter and drain tube); 

    PNG
    media_image1.png
    391
    894
    media_image1.png
    Greyscale

wherein said drainage catheter comprises, at its distal end, a plurality of longitudinally extended channels which are open radially toward the outside of said drainage catheter (¶ [0029] The conduit 102 may include one or more slots 132, 134, 136); and
are adapted to drain said liquids disposed in said pleural space (¶ [0029], The slots 132, 134, 136 may be sized and arranged to provide fluid communication between a corresponding one of the channels 122, 124, 126 and an exterior of the conduit 102); and 
at its proximal end, at least one port for the drainage of said liquids (¶ [0029], channels 122, 124, 126); 
said drainage catheter comprising a port for the drainage of said air disposed in said pleural space (¶ [0028] The drain 100 may include at least one lumen 120); 
said port for the drainage of said air comprising, at said distal end of said drainage catheter, a plurality of radial holes adapted to be crossed by said air disposed in said pleural space (¶ [0030], The one or more holes 138 may be sized and arranged to provide fluid communication between said lumen 120 and at least one of the channels 122, 124, 126); 
said drain tube comprising, substantially along its entire longitudinal extension, a first outflow port which is connected to said at least one port for the drainage of said liquids; and a second outflow port which is connected to said port for the drainage of said air (annotated Fig. 3, the drain tube includes first and second outflow ports). 
Regarding the limitation of a port for the drainage of said air, Nishtala discloses that lumen 120 extends between proximal end 104 and distal end 106 (¶ [0028]), and shows a continuous path through the catheter (Fig. 3). Therefore, lumen 120 forms a continuous lumen and is capable of draining air. 
Nishtala teaches the invention substantially as claimed by Applicant with the exception of a collection chamber, connector and liquid port with merged channels. Garon discloses a drainage system (¶ [0002], [0004], drain catheter 10), comprising: 
a drainage catheter capable of being inserted in the pleural space of a patient in order to drain air and/or liquids (¶ [0012], the drain catheter 10 may be used for the drainage of fluid from cavities within the mediastinum, for instance after cardiac surgery); and 
a drain tube connected to said drainage catheter by means of a connector adapted to make said air and/or said drained liquids flow out via said drainage catheter (¶ [0013], tube interface 12); 
to a collection chamber (¶ [0013], The end of the main proximal drain tube 11 located outside the body at end P is configured to be connected to any suitable suction source, fluid collection system); 
wherein said drainage catheter comprises, at its distal end, a plurality of longitudinally extended channels which are open radially toward the outside of said drainage catheter and are adapted to drain said liquids (¶ [0015], longitudinal channels 13A); and
at its proximal end, at least one port for the drainage of said liquids, in which said open channels merge (¶ [0015], the distal drain tubes 13 may be similar to the flexible drain portion described in U.S. Pat. No. 4,398,910, granted to Blake et al.; ¶ [0026], Then, sequentially to FIG. 5D, the tubes 42 of FIG. 5C feature the central cross-shaped core 13B, but without the longitudinal channels 13A, to then reach the configuration of FIG. 5E); 
Garon provides a container for applying negative pressure and safely holding fluids that drain through the catheter. The container will prevent contamination or spills when liquids are removed from the patient. Garon also reduces fluid resistance by enlarging the effective cross section of a drainage catheter. Blake’s merged channels reinforce a segment of the catheter which extends through tissues, while removing excess material in a segment that extends outside of the patient. One would be motivated to modify Nishtala with the collection chamber, connector and merged channels of Garon to safely retain fluids, prevent deformation and reduce fluid resistance. Therefore, it would have been obvious to modify Nishtala with the collection chamber, connector and merged channels of Garon in order to properly store fluids and reduce fluid resistance through the catheter. 
Nishtala and Garon lack first and second outflow ports which connect, respectively, to liquid and air drainage ports. Kennedy discloses a catheter shaft connector (¶ [0002], [0005], [0031], [0039] FIG. 9 depicts a cross-sectional view of a dual lumen reducing connector 901), comprising: 
a drainage catheter (¶ [0039], larger proximal catheter 913); and 
a drain tube (¶ [0039], smaller distal catheter 919 … the proximal/distal positions of the catheters 913, 919 may be reversed); 
wherein said drainage catheter comprises, a liquid drainage port; and an air drainage port (¶ [0039], two lumens 909, 911 of a larger proximal catheter 913); 
said drain tube comprising, substantially along its entire longitudinal extension, a first outflow port which is connected, by means of said connector, to said at least one port for the drainage of said liquids (¶ [0039], Likewise, a path of fluid communication is provided from the second lumen 911 of the larger catheter 913 through the second connector lumen 907 to the second lumen 917 of the smaller catheter 919); and
a second outflow port which is connected, by means of said connector, to said port for the drainage of said air (¶ [0039], a path of fluid communication is provided from the first lumen 909 of the larger catheter 913 through the first connector lumen 905 to the first lumen 915 of the smaller catheter 919).
Kennedy provides a connector for joining tube having dissimilar structures or materials (¶ [0003], [0004]). One would be motivated to modify Nishtala and Garon with the dual lumen connector of Kennedy to provide a relatively more flexible distal drainage catheter, and also since Nishtala suggests that the drainage catheter and drain tube are connected at a transition (Fig. 1). Therefore, it would have been obvious to modify Nishtala and Garon with the dual lumen connector of Kennedy in order to join segments of a drainage system having different physical properties or different shapes. 

Regarding claims 12, 15 and 16, Nishtala discloses a thoracic drainage system wherein at least some of said radial holes of said port for the drainage of said air are directed toward at least one of said open channels (¶ [0031], the holes 138 may be through the structure defining the lumen 120 so as to provide fluid communication between the lumen 120 and one or more channels exterior to the lumen 120); 
wherein said drainage catheter has, at said distal end, a substantially circular cross-section, said port for the drainage of said air being arranged centrally with respect to said substantially circular cross-section (¶ [0028], the lumen 120 may be at the center of the distal end 106 of the conduit 102); 
said plurality of open channels being provided so as to be radially external to said port for the drainage of said air (¶ [0028], The lumen 120 may be at least partially surrounded by one or more of the channels 122, 124, 126); 
wherein said drainage catheter comprises, at said proximal end, a pair of ports for the drainage of said liquids which have a substantially semiannular cross-section (Fig. 2, three channels 122, 124, 126); and 
are arranged so as to be radially external with respect to said port for the drainage of said air (¶ [0028], The lumen 120 may be at least partially surrounded by one or more of the channels 122, 124, 126). 

Regarding claims 18 and 19, Nishtala and Garon lack a connector with portions which can be associated by an interference coupling and comprising first and second connecting ducts. Kennedy discloses a connector provided with a first portion, which can be associated with a drainage catheter by interference or screw coupling (¶ [0040], The inset shoulder 921 abuts to a complementarily shaped groove 923 around an end outer surface of the connector 901); and 
a second portion, which is opposite with respect to said first portion and can be associated with a drain tube by interference (¶ [0040], The proximal end of the smaller catheter 919 includes an inset shoulder 925 around its outer diameter that complementarily abuts a groove 927 around the inner surface of the distal end of the connector 901); 
a first connecting duct that is arranged to connect said at least one port for the drainage of said liquids to said first outflow port and a second connecting duct that is arranged to connect said port for the drainage of said air to said second outflow port (¶ [0039], The core region 903 of the connector includes two lumens 905, 907 for connecting two lumens 909, 911 of a larger proximal catheter 913 into fluid communication with two lumens 915, 917 of a smaller distal catheter 919); 
said second connecting duct comprising, at both of its ends, two cylindrical walls which protrude axially and are arranged to engage respectively in said port for the drainage of said air and in said second outflow port (¶ [0041] FIG. 10, upper cannula 1009 … lower cannula 1013 … cannula 1016 that is configured to engage a lumen of a third catheter shaft (not shown)). 
This rejection cites Figs. 9 and 10 of Kennedy, which show independent lumens in Fig. 9, and protruding cylindrical walls in Fig. 10. Kennedy provides a connector that can join different physical materials or different shapes (¶ [0003], [0004]). Regarding rationale and motivation to modify Nishtala and Garon with the connector of Kennedy, see discussion of claim 11 above. 
 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala, Garon and Kennedy, further in view of Ruddell; Scott A. et al. (US 6976973 B1).
Regarding claims 13 and 14, Nishtala, Garon and Kennedy lack first and second circular sectors accommodating air and liquid drainage ports. Ruddell discloses a peritoneal dialysis catheter (col. 1, lines 5-22; col. 4, lines 63-67, catheter 10), comprising: 
wherein said catheter has, at said distal end, a substantially circular cross-section divided into two circular sectors (Figs. 3-19, catheter generally has a circular cross-section divided by septums or internal walls); 
a first circular sector accommodating a first port (col. 5, lines 57-65, patient outflow lumen 40); and 
a second circular sector accommodating a plurality of open channels (col. 7, lines 23-32, Figs. 7, and 8, the patient inflow lumen is two patient inflow lumens 62 separated by a septum 64); 
wherein said drainage catheter has, at said proximal end, a substantially circular cross-section (Figs. 3-19, catheter generally has a circular cross-section divided by septums or internal walls); 
that is divided into a first circular sector accommodating said first port (col. 5, lines 57-65, patient outflow lumen 40); and 
a second circular sector accommodating a second port into which said open channels merge (col. 7, lines 61-67, FIGS. 11 and 12 show cross-sections of an alternative separation section 68. In this embodiment, separation section 68 has both a patient inflow lumen 70 and a patient outflow lumen 72). 
Ruddell arranges lumens according to a different layout, and demonstrates how to partition segments of a circular cross section. Ruddell’s circular sectors also reinforce the catheter against collapse with internal walls. One would be motivated to modify Nishtala, Garon and Kennedy with the circular sectors of Ruddell to select an alternative geometry for dividing the cross-section of a circular catheter. Therefore, it would have been obvious to modify Nishtala, Garon and Kennedy with the circular sectors of Ruddell in order to partition the circular cross-section of a catheter according to another known layout. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nishtala, Garon and Kennedy, further in view of Blake; Larry W. et al. (US 4398910).
Regarding claim 17, Nishtala, Garon and Kennedy are silent whether the drainage catheter and/or said drain tube are obtained by extrusion. Blake discloses a wound drain catheter (col. 1, lines 5-9; col. 6, lines 29-34, wound drain catheter 10);   
wherein said drainage catheter can be obtained by means of processes for the extrusion of materials such as plastic (col. 10, lines 12-16, The drain 50, as well as the drain 12 (FIGS. 2 and 3), may be formed in one step by well known extrusion processes; col. 10, lines 23-27, this drain is safer and more reliable than comparable prior art drains, and may advantageously be manufactured from highly biocompatible material by a relatively low cost, one-step extrusion process).  
Blake manufactures a catheter with a standard method. One would be motivated to modify Nishtala, Garon and Kennedy with the extrusion technique of Blake to construct the catheter with conventional equipment, and also since Garon calls for using a catheter according to Blake’s design (¶ [0015], distal drain tubes 13 … described in U.S. Pat. No. 4,398,910). Therefore, it would have been obvious to modify Nishtala, Garon and Kennedy with the extrusion technique of Blake in order to construct catheters at low cost. 


 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nishtala, Garon and Kennedy, further in view of Haarala; Brett et al. (US 20090137944 A1).
Regarding claim 20, Nishtala, Garon and Kennedy lack a guiding bevel. Haarala discloses a medical system for connecting a medical catheter to associated medical instrumentation (¶ [0006], [0047], [0049], system 10), comprising cylindrical walls (¶ [0051], Figs. 3-8, First and second elements 116, 118 define bifurcated collar 120 adjacent second end 106 of connector member 102); 
comprising a guiding bevel for coupling in a port (¶ [0051], tapered end surfaces 122 opposing the collar 120). 
Haarala assist in initial the positioning of cylindrical walls within a lumen of a port (¶ [0051]). One would be motivated to modify Nishtala, Garon and Kennedy with the guiding bevel of Haarala to more easily assemble components of a drainage system. Therefore, it would have been obvious to modify Nishtala, Garon and Kennedy with the guiding bevel of Haarala in order to make the system easier to connect. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bradley, Edward L. III et al.	US 20030069551 A1
Ferguson, Scott	US 20040176745 A1
Quinn, David  et al.	US 20050209582 A1
Patterson; Ryan C. et al.	US 20120209221 A1
Wentling, Angela  et al.	US 20040193098 A1
Blake; Larry W.	US 4465481 A
Placik; Otto J.	US 8221393 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781